 AUTO VENTSHADE, INC.451Connecticut, excluding all guards, watchmen, all office clerical em-ployees, and supervisors as defined in the Act constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act."[The Board dismissed the petition in Case No. 2-RC-9623;granted the Petitioner's appeal from the dismissal by the RegionalDirector of the petition in Case No. 2-RC-9667; reinstated the peti-tion in said case; and incorporated the record made at the hearingheld in Case No. 2-RC-9623 as the record in Case No. 2-RC-9667.][Text of Direction of Election omitted from publication.]>s The unit was stipulated by the parties.Auto Ventshade,Inc.andInternationalUnion,United Auto-mobile,Aircraft&Agricultural ImplementWorkers ofAmerica,UAW-AFL-CIO,and its Local472.Cases Nos. 10-CA-2954 and 10-CA-3062.March 30, 1959DECISION AND ORDEROn January 26,1959, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8(a) (5) and (1) of the Actand recommending that it cease and desist therefrom and takecertain action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report with a supporting brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and the brief filed by the Respond-ent, and the entire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner with themodifications indicated in the Order.' As therecord,exceptions,and briefs adequately present the issues and positions of theparties, the Respondent's request for oral argument is hereby denied.123 NLRB No. 54. 452DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the NationalLabor Relations Board orders that the Respondent, Auto Ventshade,Inc.,Atlanta, Georgia, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain with International Union, United Auto-mobile, Aircraft & Agricultural ImplementWorkers of America,UAW-AFL-CIO, and its Local 472, as the exclusive representativeof all Respondent's production and maintenance employees at itsAtlanta, Georgia, plant, excluding office clerical employees, profes-sional employees, guards or watchmen, and supervisors as definedin the Act, with respect to rates of pay, wages, hours of employment,and other conditions of employment.(b) In any like or related manner interfering with, restraining,or coercing employees in the exercise of their rights guaranteed inSection 7 of the Act.2.Take the following affirmative action, which the Board ..findswill effectuate the policies of the Act :(a)Upon request, bargain with the above-named Union as theexclusive representative of the employees in the aforesaid appropriateunit with respect to rates of pay, wages, hours of employment, andother conditions of employment, and, if an agreement is reached,embody such understanding in a signed contract.(b)Post in its plant at Atlanta, Georgia, copies of the notice at-tached hereto marked "Appendix A." 2 Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing signed by Respondent's representative, be posted by Respond-ent immediately upon receipt thereof and maintained by it for 60consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for the Tenth Region in writing,within 10 days from the date of this Order, as to what steps Respond-ent has taken to comply herewith.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." AUTO VENTSHADE, INC.APPENDIXNOTICE TO ALL EMPLOYEES453Pursuant to a Decision and Order of the National Labor RelationsBoard; and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL bargain collectively, upon request, with InternationalUnion, .United Automobile, Aircraft '& Agricultural ImplementWorkers of America, UAW-AFL-CIO, and its Local 472, as theexclusive representative of all our employees in the bargainingunit described below, with respect to rates of pay, wages, hoursof employment, and other conditions of employment, and if anagreement is reached, embody such understanding in a signedcontract.The bargaining unit is :All our production and maintenance employees, excludingoffice clerical employees, professional employees, guards orwatchman, and supervisors as defined in the Act.WE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed in Section 7 of theAct by refusing to bargain with the above-named Union or byengaging in like or related conduct.AUTO `TENTSIIADE, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted- for 60 -days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the National Labor RelationsAct, as amended(61 Stat.136), was heard at Atlanta,Georgia, on November 18,1958, pursuant to due notice and with all parties represented by counsel.Thecomplaint,issued on September 10, 1958, by the General Counsel of the NationalLabor Relations Board and based on charges duly filed and served, alleged thatRespondent(the alleged successor to Auto Ventshade Company) had since May22, 1957, refused to bargain with the Union as the exclusive representative of itsemployees in an appropriate unit in violation of Section 8(a)(5) and(1) of theAct.Respondent answered, denying that it had engaged in unfair labor practices asalleged.It admitted that it had purchased certain of the assets of Auto VentshadeCompany, but denied that the prior certification of the Union as the bargainingagent of that Company'semployees in any way bound or obligated Respondent.Respondent'smotion to dismiss, made at the close of the General Counsel's case,isdenied for reasons hereinafter stated.Upon the entire record in the case and from my observation of the witnesses,I make the following: 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.RESPONDENT'S BUSINESS; THE UNION AS A LABOR ORGANIZATIONThe complaint alleges and the answer admits facts which establish that Re-spondent, a Georgia corporation, is engaged in commerce within the meaning ofthe Act (i.e. annual extrastates sales and shipments in excess of $50,000) and thattheUnion is a labor organization within the meaning of the Act.H. THE UNFAIR LABOR PRACTICESThe central issue in this case is whether Respondent was such a successor toAuto Ventshade Company (herein called Ventshade) as to require it to bargainwith the Union, the certified representative of Ventshade's employees.Practicallyall the facts were contained in a formal written stipulation which was receivedas an exhibit subject to certain objections by Respondents as to the materialityand relevancy of certain facts.Said objections are hereby overruled.The stipu-lated facts, plus certain supplemental testimony offered by Respondent, may besummarized as follows:Ventshade was a Georgia corporation which was engaged from about 1947 toaboutMay 10, 1957, in the manufacture and sale of auto ventshades.On May24, 1950, in an election by secret ballot conducted under the supervision of theRegional Director for the Tenth Region, 35 votes were cast for the Union and 3against it, and there was 1 void ballot and 1 challenged ballot.On April 6, theBoard issued its certification of the Union as the exclusive representative of Vent-shade's employees in a production and maintenance unit therein found to beappropriate (see "Conclusions of Law," paragraph 2,infra).From May 4, 1950, to about May 3, 1957, a series of collective-bargainingagreements was entered into, the last of which was extended to March 1, 1958.On or about May 3, 1957, Ventshade ceased the manufacturing operations whichithad previously conducted.Asa R. Phillips, Sr., its president, then informedthe employees that: The volume of the Company's business had been decreasing,.and he had been trying for some time to sell the business; the Company was dis-continuing operations and his son, Asa R. (Dick) Phillips, Jr., and his son-in-law,.H.W. Goodman, were trying to raise money to buy the business; he (Phillips,Sr.) did not know whether or not the deal would go through, and if such dealwas consummated it would be up to Phillips, Jr., and Goodman to hire their ownemployees.At that time Ventshade's officers were Phillips, Sr., as president, Phillips, Jr., as.vice president, and Goodman, as secretary-treasurer.Phillips,Sr.,and his wifeowned approximately 99 percent of 4,800 shares of the corporate stock, andPhillips, Jr.,Goodman's wife (daughter of Phillips, Sr.), and Mrs. Alice H. Albert(mother of Phillips, Sr.) owned the remainder.Phillips,Sr.,owned the entirevoting stock of the Company.Goodman had held his office for at least 3 years.and Phillips, Jr., for at least 3 months.Other than its officers, Ventshade had a single supervisor, Carl Meade, and 13,employees (T. C. Smith, C. W. Whitehead, C. J. Blackwell, Cecil Rogers, H. G.Braselton, F. H. Hammond, R. B. Blake, Maxie Gardner, J. W. Mitchell, B. W.McElvaine, J. O. Giles, J. L. Hambrick, and L. B. Shirley). Pursuant to a check-off clause in the contract and signed authorizations from the union members,Ventshade deducted union dues from the wages of the above employees andtransmitted them to the Union, including checkoffs for the months of April andMay 1957.On or about May 10, 1957, Ventshade's name was changed to "The PhillipsCompany," with Phillips, Sr., as president, and since that date it has been engagedin the investment business.Respondent, Auto Ventshade, Inc., was chartered on or about May 13, 1957,with the stockholders being Phillips, Jr., and Goodman and his wife, and itsofficers since that date have been Phillips, Jr., as president and Goodman assecretary-treasurer.Phillips,Sr.,has had no ownership, control, or interest inRespondent, though he guaranteed the payment of one of its accounts payable,i.e.,Atlantic Steel Co.On or about May 13 Respondent purchased from ThePhillipsCompany the trade name and trademark of "Ventshade," Ventshade'saccounts receivable, and substantially all machinery, equipment, and furniture andfixtures previously used by Ventshade in its manufacturing operations.Respondentalso leased from The Phillips Company a portion of the premises previouslyoccupied by Ventshade. AUTO VENTSHADE, INC.455On or about May 10, Ventshadesentto certain of its former customers and tothe tradein generalan announcement of discontinuance of its operations, and onor about May 17, Respondent sent similarly an announcement of its opening forbusiness.The latterannouncementstated in part that "The new corporation willcontinue to manufacture Ventshades at the same location in Chamblee, Georgia,"and that "Prices, terms, discounts and the `Buyer's Guide and RecallPlan' ineffect just prior to May 13 will continue with no changes foreseen at this time."Respondent began hiring employees on May 20, employing B. W. McElvaine,Cecil Rogers, F. H. Hammond, and L. B. Shirley on that date, R. B. Blake onMay 21, and C. J. Blackwell and Denver Roberts on May 22. All except Robertswere employees of Ventshade at the time it ceased operations and Roberts hadpreviously been in its employ.Around July 15, Respondent hired five moreemployees, none of whom were in Ventshade's employ when it ceased operations.'From May 20 to August 28, Respondent's only supervisor, except for the officers,was Carl Meade.Another supervisor, T. L. Wood, was hired on August 28, 1957.From about May 20, 1957, to about October 1, 1958, Respondent's employeeswere engaged in manufacturing substantially the same product that had beenmanufactured by Ventshade, using substantially the same machinery, equipment,and fixtures and substantially the same manufacturing operations, procedures, andsimilar materialswhich had been used by Ventshade employees. Sometime duringthat period Respondent also began the manufacture with the same employees ofanother auto accessory called a garnishield, which is a stainless steel moldingwhich fits on the door at the point where the driver's arm protrudes over theoutside door area.From on or about May 20, 1957, until on or about July 1,1958, such manufacturing operations were conducted in the same premises pre-viously occupied by Ventshade, and since July 1, 1958, they have been conductedat 187 Courtland Street N.E., Atlanta.On May 21, 1957, the Union wrote a letter addressed to Phillips, Sr., Phillips,Jr.,and Goodman, and Auto Ventshade, Inc., in which it stated that it hadinformation that "in reopening the Auto Ventshade Plant you have departed from,and are acting in violation of, the Agreement between UAW and the Company"in at least six specified respects.It requested that a meeting be held within 2days "at which these matters may be discussed and made the subject of bar-gaining," anditconcluded:At the meeting we will be willing to discuss any other matters pertinent tothe reopening of the Company, including the fact that there has been nochange in the bargaining relationship between theCompanyand theUnionbecause of the technical fiction of incorporation.On May 22, Phillips, Jr., as president, acknowledged the Union's letter andstated:You are hereby advised that Auto Ventshade, Inc., does not recognize yourUnion, or any other labor organization, as bargaining representative of anyof our employees.Therefore, we must decline to meet with you as proposedin your letter.On October 21, 1957, the Union wrote Respondent, quoting the above paragraphand stating:While it was our belief that the foregoingstatementwas a refusal to bargainwithin themeaning ofSection 8(a)(5) of the National Labor Relations Act,as amended, nevertheless, in order that you may have full opportunity tofulfill your obligations to bargain under said Act, we hereby request thatyou bargain with the undersigned Union as exclusive representative of youremployees for the purposes of collective bargaining ... .On October 22, Respondent'scounselwrote in reply:You are advised that Auto Ventshade Incorporated, does not at this timerecognize your union as the agency for collective bargaining for any of itsemployees and will not recognize your union as such agencyuntilyour unionhas been certified in due course by the National Labor Relations Board.1These were presumably the "extras" or temporary employees, referred to in Goodman'stestimony,who were hired during peak periods (usually in August and September) forinventory buildup.His testimony and that of Phillips, Jr., showed further that at thetime of the hearing Respondent had a total of nine permanent employees, seven of whomwere the seven originally employed. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Goodman-Phillips testimony,which in general corroborated and confirmedthe stipulated facts, was devoted mainly to emphasizing the economic factors whichinfluenced Phillips, Sr.,to sell the business,the bona fides of the sale,itself,andthe lack of any connection by Phillips,Sr.,with the new corporation.The Gen-eralCounsel,however, makes no contention that the transfer of the business toRespondent was for the purpose of enabling Ventshade to evade its bargainingobligations.Contentions and Concluding FindingsThe foregoingfactsmaybe succinctly summarized in the following finding ofultimate- facts:When the majoritystockholder(and president) of a small family corporationdecided forbona fide business reasons to cease manufacturing operations and dis-pose of the business,the remaining officers organized a new corporation whichpurchased the business and many of the assetsand whichresumed the manu-factureof the same product at the same plant,with the same machinery,equip-ment, and procedures and with substantially the same employees under the samesupervision,2 and with knowledge that the Union was the certified bargaining rep-resentative of the predecessor'semployees and with actual knowledge(throughthe checkoff)that a clear majority of those whom it hired were union members.The GeneralCounsel and the Union contendthatunder the foregoing circum-stances the successoremployerin "the employingindustry"fellheir to an obliga-tion to bargainwith the Union,and that questions concerning the bona fides ofthe transfer andalter ego,or separate entities,are notinvolved.Theyalso arguethat thoughthe finding of a "successorship"isnot essential,the term "successor"isone which has been loosely used,varying widelyin denoting different relation-ships-betweentransferor and transferee,and that therelationship required, for'example, to-impose'on a "successor" the duty toremedy unfair'labor practicescommittedby a predecessorisnot necessarily the same as when used to indicatethe employer's responsibility to bargain with a unionwhichwas the representativeof the employees who were employedby thepredecessor.Respondentcontends, to the contrary, that the solequestion is whether Respond-ent is thealteregoof the Phillips Company, formerly Ventshade,so as to make itliable for the latter company's responsibilities under theAct, and thatRespondentisa separateentity whichat no time succeeded to the responsibilitiesof the formerentity.Respondent contendsfurther thatin order fortheGeneralCounsel andthe Union to prevail,the evidencemust establish that the saleto Respondent wasamere sham,thatRespondent is merely a disguised continuance of the PhillipsCompany, and that the purposeof the sale was to defeatthe Union's right to actas the bargaining agent of the employees involved.Thoughthe partieshave citedin support of their respective positions numerouscases which presentboth a varietyof successorships'and a' variety of 'situationsinwhich questions concerning the successor'sliabilityfor unfairlaborpractices(both his ownand his predecessor's)have been considered,it is unnecessary toreview or to analyze the respective lines in detail, because the Board,in itsmostrecent pronouncement,has adopted and followed,ina case which is closelyanalogous to the present,the lead caseswhichare reliedupon byGeneral Counseland theUnion here.Thus, inRoyal BrandCutleryCompany,122 NLRB 109, therewas a stipu-lated record which presented,ashere,no question concerning the bona fidesof the transferand which showedthe relationshipbetween thepredecessor andsuccessor companiesto be muchless close thanhere.Indeed, it wasthere stipu-lated thatprior to thenegotiationsfor the sale,the parties"were strangers toeach other."The Boardneverthelessaffirmed by shortform ordertheTrialExaminer, who quoted with approval from and who followedas controlling thefollowing caseswhich arerelieduponbyGeneral Counsel and Union here:N.L.R.B. v Armato, etc.,199 F. 2d 800 (C.A. 7); enfg.Krantz Wire & Mfg. Co.,et al.,97 NLRB 971;N.L.R.B. v. Arthur J. Cotten and Abe J. Colman, d/b/aKiddie Kover Manufacturing Company,105 F. 2d 179 (C.A. 6), enfg. 6 NLRB355;CruseMotors, Inc.,105NLRB 242;BoyceWallace, et al., t/a InvestmentBuilding Cafeteria,120 NLRB 38.That decision and the cases cited are plainly controllinghere.Indeed, theKrantzcase,supra,comes about as closeto an"all-fours" situation as can befound,as shownby the manystrikingfactual parallels which the General Counsela Phillips,Jr., testified that he served as the operating manager of Ventshade.Goodmanand Meade also continued as supervisors. AUTO VENTSHADE, INC.457points out in his brief.Also in point areSouth Carolina Granite Company,58NLRB 1448, enfd.N.L.R.B. v. Blair Quarries, Inc.,152 F. 2d 25 (C.A. 4);Northwest Glove Co., Inc.,74 NLRB 1697; andLunder Shoe Corporation,103NLRB 1322, enfd. 211 F. 2d 284, 286-7, (C.A. 1). The gist of the holding isthat in a "successorship" of the present type, it is the employing industry whichisregulated, that a mere change of ownership of the employing industry is notso unusual a circumstance as to affect the certification, and that where the enter-prise remains substantially the same, the obligation to bargain devolves upon thesuccessor in title.In the interests of brevity the discussion of the present legal issue will not beprolonged.The Trial Examiner adopts in full (as did the Board) the conclusionsof the Trial Examiner in the RoyalBrandcase,supra.The cases cited by Re-spondent, listed in the footnote 3 plainly do not overcome the force of the Board'srecognition that the cases relied upon by the General Counsel are controlling ina successorship situation like the present one.There remains, however, an issue raised in Respondent's answer that the Union'sletter ofMay 21 did not constitute a request to bargain, and its further defensethat it properly rejected the October 21 request because it had a right to refuserecognition until the Union was certified by the Board.The first request made it clear that the Union was seeking to bargain at leastabout the six specified matters, four of which were directly related to wages andterms and conditions of employment, and that it volunteered as well its willingness"to discuss any other matters pertinent to the reopening of the Company."Thiswas met by a flat refusal to recognize or to meet with the Union "as bargainingrepresentative" of the employees.Thus, not only was the Union's letter a requestto bargain, but Respondent's reply recognized it to be so and explicitly rejected itas such.Though the adequacy of the October request is unquestioned, it is also surplusagein view of the foregoing findings. Its only relevancy would have arisen if it hadbecome necessary to consider the Union's contention (now joined in by the GeneralCounsel) that even apart from the certification and the General Counsel's suc-cessorship theory, the October request would have supported an 8(a)(5) findingbecause an actual majority of the employees were union members.Though nowimmaterial, the findings concerning the checkoff, the hiring of the old (unionmember) employees, and Respondent's awareness of their membership, supportthatmajority contention.It is therefore concluded and found on the basis of the entire evidence that onand after May 22, 1957, Respondent refused to bargain collectively with the Unionas the exclusive representative of Respondent's employees in an appropriate unit.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.2.All production and maintenance employees of Respondent, excluding officeclerical employees, professional employees, guard or watchman, and supervisorsas defined in the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.3.On May 21, 1957, and at all times thereafter, the Union has been and nowis the exclusive representative of all Respondent's employees in said unit withinthe meaning of Section 9(a) of the Act.4.By refusing to bargain with the Union on and after May 22, 1957, Re-spondent engaged in unfair labor practices proscribed by Section 8(a)(5) and (1)of the Act.'Mount Hope Finishing Company v. N.L.R.B.,211 F. 2d 365 (C.A. 4) ;N.L.R.B. v.Birdsall-StockdaleMotor Company,208 F. 2d 234 (C.A.10) ; N.L.R.B. v. Lunder ShoeCorp.,211 F. 2d 284, 288-289 (C.A. 1);N.L.R.B. v. New Madrid Manufacturing Company,215 F. 2d 908 (C.A.8) ; N.L.R.B. v. Bonita Fruit Co., Inc., et at.,158 F. 2d 758 (C.A. 5) ;Juneau Spruce Corporation,82 NLRB 650;Olympia Shingle, Company, 26NLRB 1398;Herman Loewenstein, Inc.,75 NLRB377; Klamath PineCo., 56 NLRB. 587;MackenzieAwning Company, 87NLRB 1098;Sewell Manufacturing Company,72 NLRB 85;T. A.Tredway, atat.,d/b/a Diaper Jean Manufacturing Company,109 NLRB 1045;Schiefer aSons,(WLB) 14 LRRM 1745;Essential Tool and Die Corporation,(WLB) 13 LRRM1698;Tarr v. Motor CoachEmployees,(Idaho Supreme Court) 31 LRRM 2095;Joneset at. v. Hearst ConsolidatedPublicationsInc.,190 Ga. Rep. 762, 10 S.E. 2d 761. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The aforesaidunfair labor practices having occurred in connection with theoperation of Respondent'sbusiness as set forth in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates and substantially affect commerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices,I shallrecommend that it cease and desisttherefromand that it take certain affirmativeaction of the type conventionallyorderedin such cases,whichI find necessary toremedy and to remove the effects of the unfair labor practices and to effectuatethe policiesof the Act.Because of the limited nature of the unfair labor practicescharged and found herein,the recommended remedial action will be limited torequiring Respondent to bargain with the Union on request.[Recommendations omitted from publication.]Tee-Pak, Inc.andOil,Chemical and Atomic Workers Interna-tionalUnion,AFL-CIO,Local 7-569.Case No. 13-CA-92747.March 30, 1959DECISION AND ORDEROn November 28, 1958, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in the unfair laborpracticesalleged in the complaint and recommending that the complaint be dis-missed in its entirety, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel filed ex-ceptions to the Intermediate Report and a supporting brief.TheRespondent filed a brief in support of the Intermediate Report.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed.The rul-ings are hereby affirmed.The Board considered the IntermediateReport, the exceptions, the briefs, and the entire record in the caseand hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the modifications noted below.We agree with the ultimate conclusion of the Trial Examiner inso-far as he finds that the Respondent's conduct in terminating thecleanup project with the resultant layoff was not a violation of Sec-tion 8 (a) (1) and (3).However, in arriving at this conclusion, wedo so only because we find that the layoffs were motivated by eco-nomic reasons.1The Respondent's request for oral argument is hereby denied asthe record,exceptions,and briefsadequatelypresent the issues and positions of the parties.123 NLRB No. 56.